Citation Nr: 1816928	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1993 to June 1993, from August 1993 to August 1996, from January 2006 to May 2006, and from September 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was most recently before the Board in February 2014, when it was remanded for further development.


FINDING OF FACT

The Veteran withdrew his appeal of the denial of service connection for tinnitus and a back disability in a March 2015 statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the record includes a March 2015 statement from the Veteran indicating his intent to withdraw all issues covered by his September 2009 notice of disagreement, which includes the denial of service connection for tinnitus and a back disability.  The March 2015 statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement the appeal is withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the denial of service connection for a back disability and tinnitus.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issues, and they are dismissed.


ORDER

The appeal of the denial of service connection for tinnitus and a back disability is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


